Citation Nr: 1639819	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  07-22 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for kidney stones.

2.  Entitlement to service connection for hypothyroidism.

3.  Entitlement to an initial compensable rating for postoperative residuals of a right ring finger fracture on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active air service from July 1976 to December 1992.  He subsequently had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) through 2002.  The Veteran also had active air service from December 2002 to March 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction, over the case was subsequently transferred to the RO in Portland, Oregon.

In January 2012 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In April 2012, the Board remanded the case for additional development.  When the case was before the Board in December 2013, the Board remanded the issues of entitlement to service connection for kidney stones and hypothyroidism for additional development.  Those issues have returned to the Board.  See June 2015 VA Form 8.  In December 2013, the Board also decided claims for increased ratings for the right index finger disability, a right ring finger disability, and hypertension.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2016, the Court set aside the Board's decision to not refer the claim for a compensable rating for the right ring finger disability on an extra-schedular basis and remanded that matter to the Board.  The Court affirmed the Board's decision denying a compensable schedular rating for the right ring finger disability.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Regarding the increased rating claim, after consideration of the Court decision, the Board finds the claim should be referred to the Director of the Compensation Service for extra-schedular consideration.

Regarding the claims for service connection, in light of the evidence that hypothyroidism "develops gradually over a period of weeks to months or years" and kidney stones can be asymptomatic for "months to years," per the 2014 VA examiner, the Board finds addendum opinions addressing whether the conditions began during the Veteran's first period of service are required.  

In light of these circumstances, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate action to obtain all outstanding medical records pertinent to the issues on appeal. 

2.  Then, all pertinent evidence of record must be made available to and reviewed by the March 2014 VA examiner.  The physician should be requested to prepare an addendum providing opinions as to (a) whether there is a 50 percent or better probability that the Veteran's hypothyroidism originated during his first period of active service or is otherwise related to that period of service; and (b) whether there is a 50 percent or better probability that the Veteran's kidney stone disorder originated during his first period of active service or is otherwise related to that period of service.


The rationale for each opinion expressed must also be provided, with consideration of the examiner's prior notation that the conditions could be present but asymptomatic for "years."  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician or physicians with sufficient expertise who should be requested to provide the required opinions with supporting rationale. 

Another examination of the Veteran should only be performed if deemed necessary by the person or persons designated to provide the opinions.

3.  Refer the claim for an increased rating for the postoperative residuals of a fracture of the right ring finger to the Director of the Compensation Service for extra-schedular consideration, with consideration of Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




